Citation Nr: 1451963	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston. 

The Veteran requested a videoconference hearing before the Board, but then canceled the hearing which was scheduled in September 2013.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA (VVA) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he has vertigo that had its onset during his military service.  See November 2009 statement from the Veteran.  Alternatively, he maintains that he has vertigo that is secondary to his service-connected tinnitus.  See August 2010 Notice of Disagreement.  The Board also notes that the Veteran has complained of dizziness secondary to medication taken for his service-connected psychiatric disability.  See January 2010 VA outpatient treatment record.  Additional development is required before the Veteran's claim is decided.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service or service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not undergone a VA examination in conjunction with this claim.  Under the "low threshold" standard of McLendon, and to ensure that the Veteran is properly assisted in the development of his claim, an examination to determine if there is a nexus between any current or recent diagnosis of vertigo and his military service and/or service-connected disabilities is necessary.

Finally, in September 2012, subsequent to the issuance of the Statement of the Case in July 2012, additional evidence consisting of private treatment records showing complaints and finding of vertigo was associated with the claims file.  There is no indication that this pertinent evidence was reviewed by the AOJ in conjunction with the appeal and such consideration was not waived by the appellant.  Accordingly, the AOJ must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain and associate with the claims file any outstanding records pertaining to treatment for the Veteran's claimed vertigo.  All attempts to procure records identified by the Veteran should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Arrange for the Veteran to be examined to determine the nature and etiology of any vertigo diagnosed during the period of this appeal.  The claims file must be made available to the examiner for review. 

Following an interview, examination, and complete review of the file, to include the statements made by the Veteran, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that any recent or current vertigo:
a.  is related to the Veteran's military service; or

b.  was caused or aggravated by the Veteran's service-connected tinnitus, hearing loss disability, psychiatric disability, or symptoms related thereto, or to his use of medications to treat any of his service-connected disabilities. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Then, readjudicate the issue of entitlement to service connection for vertigo.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



